internal_revenue_service number release date index number ---------------------------------------------------- ------------------------------------ ------------------------------------------------------- ------------------------ ------------------------------ --------------------------------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc psi plr-144605-05 date february ----------------------------- - legend legend decedent spouse date date dollar_figurex ------------- dollar_figurey ------- dear ------------- ------------------------------------------------- ------------------------------------------------- ------------------- ----------------------- this letter is in response to a letter dated date from your authorized representative requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to sever a marital trust for purposes of the generation- skipping transfer gst tax and to make a reverse qualified_terminable_interest_property qtip_election under sec_2652 of the internal_revenue_code the facts and representations submitted are summarized as follows decedent died on date survived by spouse and two children spouse was appointed executor of the estate after making certain specific and pecuniary bequests article of decedent’s will provides that the fractional portion of the residuary_estate that can pass free of estate_tax by reason of the decedent’s available applicable credit_amount is to pass to a credit_shelter_trust for the benefit of spouse and the issue of decedent under article the balance of the residuary_estate is to pass to a marital trust intended to qualify as qualified_terminable_interest_property qtip under sec_2056 of the code under article section the executor is authorized to make the election provided under sec_2652 and if the election is made to divide the marital trust based on the amount of decedent’s remaining gst_exemption into an plr-144605-05 exempt marital trust which will have an inclusion_ratio of zero and a non-exempt marital trust which will have an inclusion_ratio of one spouse retained an accounting firm to prepare the form_706 united_states estate and generation-skipping_transfer_tax return the form_706 was timely filed on date on the form_706 the executor made a qtip_election under sec_2056 with respect to the marital trust the marital trust had not been severed into an exempt trust and a non-exempt trust prior to the due_date of the return and the return contained no indication that the marital trust was to be severed as required under sec_26_2654-1 nor did schedule r of the return signify that a reverse_qtip_election was being made under sec_2652 finally on schedule r dollar_figurex of gst_exemption was allocated to the credit_shelter_trust and dollar_figurey was allocated to a bequest to a skip_person none of the trusts established under decedent’s will have been funded and administration of the decedent’s estate remains open the executor requests an extension of time under sec_301_9100-3 of the procedure and administration regulations to sever marital trust into a gst exempt marital trust and a gst non-exempt marital trust and an extension of time to make a reverse_qtip_election under sec_2652 with respect to the gst exempt marital trust sec_2001 imposes a tax on the transfer of the taxable_estate of every sec_2056 provides that for purposes of the tax imposed by sec_2001 the sec_2056 provides the general_rule that no deduction shall be allowed decedent who is a citizen or resident_of_the_united_states value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse for an interest passing to the surviving_spouse if on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur the interest will terminate or fail sec_2056 provides that in the case of qualified_terminable_interest_property the entire property shall be treated as passing to the surviving_spouse for purposes of sec_2056 and no part of the property shall be treated as passing to any person other than the surviving_spouse for purposes of sec_2056 property which passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under sec_2056 applies under sec_2044 generally property subject_to a qtip_election is includible in the surviving spouse’s gross_estate sec_2056 defines qualified_terminable_interest_property as under a the inclusion_ratio with any property transferred in a sec_2602 provides that the amount of the gst tax is determined by sec_2601 imposes a tax on every generation-skipping_transfer made by a plr-144605-05 transferor to a skip_person in general under sec_2652 the term transferor is defined for gst tax purposes as the decedent in the case of any property subject_to the federal estate_tax multiplying the taxable_amount by the applicable_rate sec_2641 provides that the term applicable_rate means with respect to any gst transfer the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer generation-skipping_transfer is generally defined as the excess of over the applicable_fraction the applicable_fraction as defined in sec_2642 is a fraction the numerator of which is the amount of gst_exemption under sec_2631 allocated to the trust or to property transferred in a direct_skip and the denominator is the value of the property transferred to the trust or involved in the direct_skip sec_2642 provides that if property is transferred as a result of the death of the transferor the value of such property for purposes of sec_2642 shall be its value as finally determined for estate_tax purposes individual shall be allowed a gst_exemption which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor under sec_2631 effective in the case of decedents dying and generation skipping transfers after date the gst_exemption for any calendar_year is equal to the applicable_exclusion_amount under sec_2010 exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual's estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2632 provides that in general any portion of an individual's gst_exemption which has not been allocated within the time prescribed by sec_2632 shall be deemed to be allocated as follows a first to property which is the subject of a direct_skip occurring at such individual's death and b second to trusts with respect to which such individual is the transferor and from which a taxable_distribution or a taxable_termination might occur at or after such individual's death transferor_of_property is the decedent in whose gross_estate the property is included thus in the case of property subject_to a qtip_election that is subsequently includible in the surviving spouse's gross_estate under sec_2044 the surviving_spouse would become the transferor of the property for gst purposes however sec_2652 as noted above sec_2652 provides that for gst tax purposes the sec_2632 provides that any allocation by an individual of his or her gst sec_2631 provides that for purposes of determining the gst tax every plr-144605-05 provides that in the case of any trust with respect to which a deduction is allowed to the decedent under sec_2056 the decedent’s estate may make a reverse_qtip_election to treat all of the property in the trust for purposes of the gst tax as if the election to be treated as qualified_terminable_interest_property had not been made the consequence of a reverse_qtip_election is that the decedent remains for gst tax purposes the transferor of the qtip_trust for which the election is made as a result the decedent's gst_exemption may be allocated to the qtip_trust sec_26 b provides that a reverse_qtip_election is made on the return on which the qtip_election is made sec_26_2654-1 provides rules under which the severance of a_trust that is included in the transferor's gross_estate into two or more trusts will be recognized for gst tax purposes under the regulation if the governing instrument does not require severance the trust must be severed pursuant to discretionary authority granted either under the governing instrument or under local law the terms of the new trust must provide in the aggregate for the same succession of interests and beneficiaries as provided in the original trust the severance must occur or a reformation proceeding be commenced prior to the date prescribed for filing the federal estate_tax_return for the estate of the transferor the trusts must either be severed on a fractional basis or a pecuniary basis if so required by the governing instrument if severed on a fractional basis the separate trusts need not be funded with a pro_rata portion of each asset held by the undivided trust sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except in subtitles e g h and i for regulatory elections that do not meet the requirements of sec_301_9100-2 must be made under the rules of sec_301_9100-3 date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an election described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that in general requests for extensions of time under sec_301_9100-1 a regulatory election includes an election whose due requests for relief under sec_301_9100-3 will be granted when the taxpayer under the automatic allocation rules contained in sec_2632 a portion of sec_301_9100-3 provides that a taxpayer is deemed to have acted based on the facts submitted and the representations made we conclude that in addition the executor of decedent’s estate is granted an extension of time of plr-144605-05 reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or to advise the taxpayer to make the election the requirements of sec_301_9100-3 have been satisfied therefore the executor of decedent’s estate is granted an extension of time of sixty days from the date of this letter to sever marital trust into the gst exempt marital trust and the gst nonexempt marital trust assuming the severance otherwise conforms to the requirements of sec_26_2654-1 the severance will be recognized for gst tax purposes sixty days from the date of this letter to make a reverse_qtip_election with respect to the severed gst exempt marital trust decedent’s unused gst_exemption was automatically allocated to the credit_shelter_trust at the time the form_706 was filed assuming a reverse_qtip_election is made with respect to the exempt marital trust pursuant to the relief granted in this letter_ruling the decedent’s remaining gst_exemption will be automatically allocated to the exempt marital trust assuming the exempt marital trust is properly funded that trust will have an inclusion_ratio of zero for gst tax purposes on which the reverse_qtip_election is made for the gst exempt marital trust in addition the supplemental return should contain the statement required under sec_26_2654-1 providing that separate trusts will be created and clearly setting forth the manner in which the trust is to be severed and the separate trusts funded the supplemental form_706 should be filed with the internal_revenue_service center cincinnati ohio purpose concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request_for_ruling it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied the election under sec_2652 is to be made by filing a supplemental form_706 a copy of this letter should be attached to the return a copy is enclosed for this plr-144605-05 pursuant to the power_of_attorney on file with this office this letter is being sent to the taxpayer's representatives this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely heather c maloy associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes copy of this letter
